RETROACTIVE CONSULTING AGREEMENT

 

This Retroactive Consulting Agreement (hereinafter "Agreement") dated as of
November 25, 2015, between ALKAME HOLDINGS, INC., a corporation organized and
existing under the laws of the State of Nevada (hereinafter "Corporation") and
Kaufman & Associates Inc. (hereinafter "Consultant"), and Craig Kaufman
(hereinafter "Kaufman"), the President of Consultant. Collectively hereinafter
referred to as "Parties."

 

WHEREAS, the Corporation desires to recognize the engagement of Consultant for
2015 under the terms and conditions hereof and has authorized and approved the
execution of this Agreement; and

 

WHEREAS, Consultant desires to be engaged by the Corporation and has requested
that the Corporation retroactively apply the terms and conditions hereinafter
provided for 2015 and, in exchange, Consultant will agree to enter into a new
consulting agreement that will govern the Parties’ relationship for 2016 through
2017;

 

NOW, THEREFORE, in consideration of the mutual understanding set forth herein,
the Parties agree as follows:

 

1. Consultant's Duties: The Corporation hereby engages the Consultant as its
business and financial consultant. Subject at all times to the control and
direction of the Corporation’s Chief Executive Officer, (hereinafter
“Management”), the Consultant shall have the duties as the general advisor and
consultant to Management on all matters pertaining to the business and to render
all other services relevant thereto. The Consultant, by Kaufman, shall perform
all other duties that may be reasonably assigned to it by Management provided
said duties be consistent with the prestige and responsibility of Kaufman's
position. The Consultant shall, through its agents, servants and employees,
devote its best efforts at all times necessary to perform its duties and to
advance the Corporation's best interests. The Consultant and the Corporation
acknowledge that the Consultant and its agents, servants and employees have
other business interests and shall not be required to devote its exclusive time
and attention to the performance of its duties hereunder.

 

2. Term: The term of Consultant's employment under this Agreement (the "Term")
shall commence on January 1, 2015 and shall terminate on December 31, 2015.

 

3. Compensation: For all services rendered by the Consultant under this
Agreement, the Corporation shall pay to Consultant as compensation (the “Base
Compensation”) at the annual rate of $120,000 for the period from January 1,
2015 through December 31, 2015. In addition, the Corporation will also issue to
the Consultant one million (1,000,000) shares of the Corporation’s newly created
Series D Preferred Stock.

 

4. Expenses: Consultant will be reimbursed by the Corporation for all reasonable
business expenses incurred by the Consultant in the performance of its duties.
Said reimbursement shall be made no less frequently than monthly upon submission
by the Consultant of a written request for same.

 

5. Indemnification: The Corporation shall provide the Consultant (including his
heirs, executors and administrators) with coverage under a liability insurance
policy at the Corporation's expense to the same extent as provided for
directors, officers or trustees of the Corporation. In addition, the Corporation
shall indemnify the Consultant (and his heirs, executors and administrators)
against all expenses and liabilities reasonably incurred by it in connection
with or arising out of any action, suit or proceeding in which the Consultant
may be involved by reason of its having been a consultant the Corporation or any
subsidiary thereof. Such expenses and liabilities shall include, but not be
limited to, judgments, court costs and attorneys' fees and the cost of
reasonable settlements, such settlements to be approved by the Board if such
action is brought against the Consultant. The Corporation shall, upon the
request of the Consultant, advance to Consultant such amounts as necessary to
cover expenses, including without limitation legal fees and expenses, incurred
by the Consultant in connection with any suit or proceeding in which the
Consultant may be involved by reason of his being a consultant of the
Corporation or of any subsidiary thereof. Such indemnity and advance of
expenses, however, shall not extend to matters as to which the Consultant is
finally adjudged to be liable for willful misconduct in the performance of its
duties.

   

   



 

6. Right of Conversion: If the Corporation is unable to pay any portion of its
cash compensation as required this Agreement when due because of insufficient
liquidity, then (i) the Corporation shall inform Consultant; and (ii) Consultant
shall, in its sole discretion, be entitled at any time to convert such cash
compensation, or any portion thereof, into shares of the Corporation’s Common
Stock or Series D Preferred Stock, as it may choose. The number of shares shall
be determined by using the closing price of the Corporation’s Common Stock on
the trading day preceding the date of conversion.

 

7. Arbitration: Any controversy, claim, or dispute between the parties, directly
or indirectly, concerning this Agreement or the breach hereof, or the subject
matter hereof, including questions concerning the scope and applicability of
this arbitration clause, shall be finally settled by arbitration in Las Vegas,
Nevada pursuant to the rules then applying of the American Arbitration
Association. The arbitrators shall consist of one representative selected by the
Corporation, one representative selected by the Consultant and one
representative selected by the first two arbitrators The parties agree to
expedite the arbitration proceeding in every way, so that the arbitration
proceeding shall be commenced within thirty (30) days after request therefore is
made, and shall continue thereafter, without interruption, and that the decision
of the arbitrators shall be handed down within thirty (30) days after the
hearings in the arbitration proceedings are closed. The arbitrators shall have
the right and authority to assess the cost of the arbitration proceedings and to
determine how their decision or determination as to each issue or matter in
dispute may be implemented or enforced. The decision in writing of any two of
the arbitrators shall be binding and conclusive on all of the parties to this
Agreement. Should either the Corporation or the Consultant fail to appoint an
arbitrator as required by this Section 12 within thirty (30) days after
receiving written notice from the other party to do so, the arbitrator appointed
by the other party shall act for all of the parties and his decision in writing
shall be binding and conclusive on all of the parties to this Employment
Agreement. Any decision or award of the arbitrators shall be final and
conclusive on the parties to this Agreement; judgment upon such decision or
award may be entered in any competent Federal or state court located in the
United States of America; and the application may be made to such court for
confirmation of such decision or award for any order of enforcement and for any
other legal remedies that may be necessary to effectuate such decision or award.

 

8. Notices: All notices, requests, consents and other communications required or
permitted to be given hereunder, shall be in writing and shall be deemed to have
been duly given if delivered personally or sent by mail first-class, postage
prepaid, by registered or certified mail shall be deemed to have been given on
the date sent), to the parties at their respective addresses herein set forth or
to such other address as either party shall designate by notice in writing to
the other in accordance herewith. Copies of all notices shall be sent to the
addresses described in the recitals unless noticed in writing of a change.

 

If to Company: If to Consultant: Alkame Holdings, Inc. Craig Kaufman 3651
Lindell Rd., Suite D356 1341 W. Fullerton Ave. #212 Las Vegas, NV 89103 Chicago,
IL 60614

 

 2 

   



9. General:

 

Governing Law: This Agreement shall be governed by and construed and enforced in
accordance with the local laws of the State of Nevada applicable to agreements
made and to be performed entirely in Nevada.

 

Captions: The section headings contained herein are for reference purposes only
and shall not in any way affect the meaning or interpretation of this Agreement.

 

Entire Agreement: This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter hereof, and
supersedes all prior agreements, arrangements and understandings, written or
oral, relating to the subject matter hereof. No representation, promise or
inducement has been made by either party that is not embodied in this Agreement,
and neither party shall be bound by or liable for any alleged representation
promise or inducement not so set forth.

 

Severability: If any of the provisions of this Agreement shall be unlawful,
void, or for any reason, unenforceable, such provision shall be deemed severable
from, and shall in no way affect the validity or enforceability of, the
remaining portions of this Agreement.

 

Waiver: The waiver by any party hereto of a breach of any provision of this
Agreement by any other party shall not operate or be construed as a waiver of
any subsequent breach of the same provision or any other provision hereof.

 

Counterparts: This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same Agreement.

 

Assignability: This Agreement, and Consultant's rights and obligations
hereunder, may not be assigned by Consultant. The Corporation may assign its
rights, together with its obligations, hereunder in connection with any sale,
transfer or other disposition of all or substantially all of its business or
assets; in any event the rights and obligations of the Corporation hereunder
shall be binding on its successors or assigns, whether by merger, consolidation
or acquisition of all or substantially all of its business or assets; provided,
however, that any such assignment shall not release the Corporation from its
obligations hereunder. This Agreement shall inure to the benefit of, and be
binding upon, the Consultant and his executors, administrators, heirs and legal
representatives.

 

Amendment: This Agreement may be amended, modified, superseded, cancelled,
renewed or extended and the terms or covenants hereof may be waived, only by a
written instrument executed by both of the parties hereto, or in the case of a
waiver, by the party waiving compliance. No superseding instrument, amendment,
modification, cancellation, renewal or extension hereof shall require the
consent or approval of any person other than the parties hereto. The failure of
either party at any time or times to require performance of any provision hereof
shall in no matter affect the right at a later time to enforce the same. No
waiver by either party of the breach of any term or covenant contained in this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed to be, or construed as, a further or continuing waiver of any such
breach, or a waiver of the breach of any other term or covenant contained in
this Agreement.

 

 3 

   

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

ATTEST: COMPANY CONSULTANT By:  /s/ Robert K. Eakle By:  /s/ Craig Kaufman 
Name:  Robert K. Eakle Name:  Craig Kaufman Title: Chief Executive Officer   
Title: Owner

 

 4 

   



